Name: 2005/773/EC: Commission Decision of 3 November 2005 repealing Decision 2003/136/EC on the approval of the plans for the eradication of classical swine fever in feral pigs and emergency vaccination of feral pigs against classical swine fever in Luxembourg (notified under document number C(2005) 4193)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  natural environment;  Europe;  agricultural activity
 Date Published: 2006-12-12; 2005-11-05

 5.11.2005 EN Official Journal of the European Union L 291/45 COMMISSION DECISION of 3 November 2005 repealing Decision 2003/136/EC on the approval of the plans for the eradication of classical swine fever in feral pigs and emergency vaccination of feral pigs against classical swine fever in Luxembourg (notified under document number C(2005) 4193) (Only the French text is authentic) (2005/773/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Articles 16(1), 25(3) and 29(2) thereof, Whereas: (1) In 2001 classical swine fever was confirmed in the feral pig population in Luxembourg. (2) By Commission Decision 2003/136/EC (2) the Commission approved the plans presented by Luxembourg for the eradication of classical swine fever in the feral pig population and the emergency vaccination of feral pigs. (3) By Decision 2005/224/EC the Commission approved the termination of the plan for the emergency vaccination of feral pigs. (4) It is apparent from information supplied by Luxembourg that classical swine fever in the feral pig population has been successfully eradicated and that the approved eradication plan no longer needs to be applied. (5) It is therefore appropriate to repeal Decision 2003/136/EC. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/136/EC is repealed. Article 2 This Decision is addressed to the French Republic and the Grand Duchy of Luxembourg. Done at Brussels, 3 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 53, 28.2.2003, p. 52. Decision as amended by Decision 2005/224/EC (OJ L 71, 17.3.2005, p. 69).